Olivee, Presiding Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is HEREBY stiphlated and aqreed, by and between counsel for the respective parties hereto, subject to the approval of the Court, that the merchandise covered by the reappraisement noted above, consists of bottles and jars, similar in all materia] respects to the merchandise the subject of United States v. Guerlain, Inc., decided in C. A. D. 146.
It is'further stipulated and agreed, that the said merchandise was appraised upon the cost of production under Section 402 (f) of the Tariff Act of 1930.
It is further stipulated and agreed, that the issue with respect to said merchandise, covered by the reappraisement noted above, is the same as the issue involved in the case of United States v. Guerlain, Inc., supra.
It is further stipulated and agreed, that the entered values of the glass bottles and jars contained in said invoice, are equal to the cost of materials, fabrication, manipulation or other process employed in manufacturing or producing such merchandise, plus the usual general expenses, plus the cost of all containers, coverings and other costs, charges and expenses .incident to placing the merchandise in packed condition ready for shipment to the United States and plus an addition for profit equal to the profit which ordinarily is added, in the case of merchandise of the same general character by manufacturers or pro-: ducers in the country of manufacture who are engaged in the manufacture of merchandise of the same class or kind.
It is further stipulated and agreed, between the parties hereto, that the record in C. A. D. 146 be incorporated and made a part of the record in the re-appraisement herein, and that the reappraisement be deemed submitted on this stipulation.
On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper' basis for the determination of the value of the merchandise here involved, and that such value is the entered value.
Judgment will be rendered accordingly.